Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On pg. 3 line 6, pg. 11 line 5, pg. 14 line 5, the phrase “is away” is unclear whether the first element described is farther away from of not as far away from the film forming chamber than the second element described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because the limitation “the cleaning component is away from the film-forming chamber than the grinding component” is unclear whether the cleaning component is farther away than or not as far away as the grinding component.
Claims 11-12 are indefinite by virtue of depending on an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma (JP H0353063 A).
Regarding claim 1, Azuma (JP H0353063 A) teaches an working chamber (film forming) chamber configured to perform film forming work on a base material (substrate) (para 0001 line 49-51; Fig. 1 – 1, 10), a transfer assembly to move a shutter (shielding plate) into the working chamber along a conveying path (para 0001 line 41-46; Fig. 2 – 13a, 13b, 13c), moving the shielding plate to a first position where the shutter is deposited on by a target (para 0001 line 63-65, Fig. 1, 2 – A, 12), then the shutter is removed from the working chamber along the conveying path (para 0001 line 66-75; Fig. 1 – 13a, A), and a grinder and dust discharge port (cleaning assembly) at the conveying path outside the working chamber for cleaning the shutter (shielding plate) removed from the chamber (para 0001 line 54-55, 78-79; Fig. 2 – 14, 15, B).
Regarding claim 2, Azuma teaches a three part guide (plurality of conveyors) (para 0001 line 72-83; Fig. 2 – 13a, 13b, 13c) disposed along the conveying path configured to carry the shutter (shielding plate) (Fig. 2- A, B) with the shutter being moved along each of the conveyors individually (independently controlled) (para 0001 line 72-83 – two-stage guide 13b moves 
Regarding claim 6, Azuma teaches a plurality of shutters (shielding plates) (Fig. 2 – A, B) wherein each of the shielding plates comprise a bottom part, which contacts the transfer assembly, top part opposite the bottom part, two side parts connected between the bottom and top part and a front and back surface surrounded by the bottom part the top part and the two side parts wherein the front surface is configured to receive a film forming material (see annotated Fig. 2).
Annotated Fig. 2 (Azuma)

    PNG
    media_image1.png
    331
    516
    media_image1.png
    Greyscale

Regarding claim 13, Azuma teaches the unclean shield waiting while stored in the lower part of the movable two stage guide (unclean shielding plate storage assembly) (Fig. 2 – dashed line) and the cleaned shield is stored in the upper stage of the vertically movable two stage guide (cleaned shielding plate storage assembly) (Fig. 2 – 13b – elevated bar) and the shielding plate is transferred from the working chamber to the lower part of the movable two stage guide, then 
Regarding claim 15, Azuma teaches that the working chamber is used for sputtering (para 0001 line 13-14, 41-43).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP H0353063 A) in view of Bowering (US 20060192151 A1) and Kishimoto (US 20120155994 A1).
Regarding claim 3, Azuma fails to explicitly teach the transfer assembly comprises at least one steering component which is disposed on the conveying path for changing an orientation of the shielding plate. However, Bowering (US 20060192151 A1) teaches a rotating wheel mechanism (steering component) to rotate (changing an orientation) two shields between a cleaning chamber and a plasma chamber (para 0031; Fig. 2 – 114, 118), thus passing the shields by each other. Furthermore, Bowering teaches an alternative arrangement wherein shields is slid along multiple slider assemblies to transport them between the two chambers (para 0033; Fig. 2A – 122, 124). Because the guides of Azuma (Fig. 2 – 13a, 13b, 13c) are similar to the slider assembly of Bowering and the two shutters of Azuma pass by each other using a two-stage guide (Fig. 2 – 13b) for replacement (para 0001 line 75-86), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the  (para 0152; Fig. 13 – 224ab) by moving similarly to the Azuma two-stage guide (Fig. 2 – 13b) matching with the other guides when the shutter is to be moved to the next stage. Because Kishimoto teaches that such guide rail movement were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the wheel mechanism of Bowering to a disconnected segment of each of the guides 13b and 13c in order to rotate the guide segments, which support the shutters, until they align with the guide on the opposite side of the wheel mechanism with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 4, Bowering teaches the rotating wheel mechanism (steering component) has a wheel (steering platform) (Fig. 2 – 114) and a rotation assembly (steering drive) in the mechanism to rotate the wheel about an axis (para 0031; Fig. 2 – 116, 118). The shields are .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP H0353063 A) in view of Rathweg (US 20120164776 A1).
Regarding claim 5, Azuma fails to explicitly teach the transfer assembly comprises a plurality of position sensors for detecting a position of the shielding plate. However, Rathweg (US 20120164776 A1) teaches sensors to detect the presence of substrates as they are conveyed through modules and allows for proper spacing between substrates (para 0032). Because Azuma teaches shutters (shielding plates) being conveyed in a similar manner and includes a waiting state before the next shutter can be cleaned (para 0001 line 72-83), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the sensor system of Rathweg in the transfer assembly of Azuma in order to confirm each shutters location and maintain proper spacing between shutters.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP H0353063 A) in view of Leet (US 6565717 B1) and Bigelow (US 20130327894 A1).
Regarding claim 7, Azuma fails to explicitly teach that the side parts of each of the shielding plates are provided with a splicing structure for splicing with the side parts of the one of shielding plates adjacent to the each one of the shield. However, Leet (US 6565717 B1) teaches dividing a sputtering shield into a plurality of segments to electrically insulate them from each other and adjacent segments may be connected together by electrically insulative coupling members for support purposes (col 4 line 37-49; Fig. 2). Additionally, Bigelow (US 20130327894 A1) teaches overlapping shield segments held together with a splicing structure (para 0025; Fig. . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP H0353063 A) in view of Leet (US 6565717 B1) and Bigelow (US 20130327894 A1), as applied to claim 7 above, and further in view of McNutt (US 9251930 B1).
Regarding claim 8, Azuma in view of Leet and Bigelow fails to explicitly teach that each of the shielding plates is provided with an elastic block. However, McNutt (US 9251930 B1) teaches holding segmented shields with adhesives, such as hot-melt adhesives (col 7 line 62-67, col 8 line 1-8), which may include elastomers or rubber (col 14 line 29-36). Because Bigelow teaches holding shields together with adhesives (para 0025), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to couple the shutters of Azuma in view of Leet and Bigelow with elastomers or rubber, which are elastic, in the block shape of Bigelow (Fig. 6 – 26).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP H0353063 A) in view of Moslehi (US 6471830 B1).
Regarding claim 9, Azuma fails to explicitly teach that the front surface of each one of the shielding plates is provided with a plurality of horizontal strips arranged in a horizontal direction. However, Moslehi (US 6471830 B1) teaches sputter shield fins (plurality of horizontal strips) to prevent unwanted deposition onto other components in the chamber and can be arranged to prevent some or all deposition through the shield (col 12 line 57-67, col 13 line 1-20; Fig. 11C-F, 11D). Because Moslehi teaches that such shield fins were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a shutter with fins in the Azuma invention with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP H0353063 A) in view of Miyauchi (US 20150284842 A1).
Regarding claim 14, Azuma teaches a replacement (loading and unloading) chamber is provided at a junction of the transfer assembly and the working chamber (para 0001 line 72-75; Fig. 1 – 6). Azuma fails to explicitly teach the film forming chamber and loading and unloading chamber are capable of being evacuated. However, Miyauchi (US 20150284842 A1) teaches a vacuum pump for evacuating the interior of the film deposition chamber (para 0070) and a pump for evacuating the loading and unloading chambers connected to the film deposition chamber (para 0064, 0065). Because Miyauchi teaches that such evacuation pumps were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of . 

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Azuma fails to explicitly teach and there is no teaching, motivation, or suggestion to include a grinding rod for extending into a gap between the adjacent horizontal strips of each one of the shielding plates or a cleaning brush for extending into the gap between the adjacent horizontal strips of each one of the shielding plates.
Claims 11 and 12 are dependent on claim 10 and thus would be allowable for the same reasons

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartig (US 20060048708 A1) teaches cleaning a surface deposited on by sputtered material using a combination of a scraper (grinder) and brush. Broz (US 20100258144 A1) teaches a cleaning polymer surface that can conform to gaps in surfaces, such as masks, to remove debris accumulated during a deposition process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794